Citation Nr: 0618681	
Decision Date: 06/26/06    Archive Date: 06/30/06

DOCKET NO.  03-34 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for heart disability, 
to include as secondary to the residuals of a spontaneous 
pneumothorax.

4.  Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a spontaneous pneumothorax for 
the period prior to March 29, 2004.

5.  Entitlement to a disability evaluation in excess of 30 
percent for the residuals of a spontaneous pneumothorax for 
the period from March 29, 2004, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service with the United 
States Air Force from November 1955 to May 1962 and with the 
United States Navy from July 1963 to July 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating action of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, that denied an increased evaluation for the 
residuals of a spontaneous pneumothorax, evaluated as 10 
percent disabling.  The RO also denied service connection for 
bilateral hearing loss, tinnitus, and heart disease.  By a 
rating action dated in August 2004, the 10 percent disability 
rating assigned to the residuals of a spontaneous 
pneumothorax was increased to 30 percent, effective from 
March 29, 2004.

The Board notes that the veteran's November 2003 substantive 
appeal (VA Form 9) included the request that he be scheduled 
for a personal hearing before a veterans law judge at the 
local RO (Travel Board).  However, in a statement received in 
February 2004, the veteran indicated that he not wish to have 
a Travel Board hearing.  The Board construes this statement 
as a withdrawal of the veteran's request for a Travel Board 
hearing.

The veteran was afforded a personal hearing before a Decision 
Review Officer (DRO) in February 2004.  A transcript of the 
hearing is associated with the claims folder.

In a statement received in June 2003, the veteran indicated 
that the surgical scars from his in-service spontaneous 
pneumothorax (surgical aspiration) are itchy and cause 
discomfort.  The RO has yet to consideration the issue of 
whether the veteran is entitled to a separate compensable 
disability evaluation for the scars resulting from his 
pneumothorax.  The issue is referred to the RO for 
appropriate consideration.


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested in service or 
within one year of service discharge, and the preponderance 
of medical evidence is against the finding that the veteran's 
current bilateral hearing loss is etiologically related to 
his active service, to include in-service noise exposure.

2.  Tinnitus was not manifested in service, and the 
preponderance of medical evidence is against the finding that 
the veteran's current tinnitus is etiologically related to 
his active service, to include in-service noise exposure.

3.  A heart disability, including coronary artery disease and 
hypertension, did not have its onset in service or within one 
year of service discharge; and, there is no competent 
evidence of a nexus between the veteran's current heart 
disability and his active service or the service-connected 
residuals of a spontaneous pneumothorax.  

4.  For the period prior to March 29, 2004, the residuals of 
the veteran's spontaneous pneumothorax did not result in a 
forced expiratory volume at one second (FEV-1) of 56 to 70 
percent of the predicted value; a ratio of FEV-1 to forced 
vital capacity (FEV-1/FVC) of 56 to 70 percent of the 
predicted value; or a Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 56 
to 65 percent of the predicted value.

5.  For the period from March 29, 2004, forward, the 
residuals of the veteran's spontaneous pneumothorax has not 
resulted in a FEV-1 of between 40- to 55-percent of the 
predicted value; a ratio of FEV-1/FVC of 40 to 55 percent of 
the predicted value; a DLCO (SB) of 40- to 55-percent of the 
predicted value.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2005).

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  A heart disability was not incurred in or aggravated by 
service, coronary artery disease or hypertension may not be 
presumed to have been incurred therein, and was not the 
result of a service- connected disability. 38 U.S.C.A. §§ 
1110, 1112, 1113, 1137, 5107(b) (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309(a), 3.310 (2005).

4.  The criteria for assigning a disability evaluation in 
excess of 10 percent for the residuals of a spontaneous 
pneumothorax for the period prior to March 29, 2004, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic Code 
6843 (2005)

5.  The criteria for assigning a disability evaluation in 
excess of 30 percent for the residuals of a spontaneous 
pneumothorax for the period from March 29, 2004, forward, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.97, Diagnostic 
Code 6843 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to assist and notify

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.

By letters dated in September 2002 and May 2004, the RO 
advised the veteran of the essential elements of the VCAA.  
The veteran was advised that VA would make reasonable efforts 
to help him get the evidence necessary to substantiate his 
claims for an increased disability rating and service 
connection, but that he must provide enough information so 
that VA could request any relevant records.  The veteran was 
informed of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  He was advised 
of the type(s) of evidence needed to substantiate his claims 
for a higher disability evaluation and service connection.  
The May 2004 letter specifically informed the veteran that he 
should submit any evidence in his possession that pertained 
to his claims.  The September 2002 and May 2004 letters 
therefore provided all four notice as provided by Pelegrini.  
VCCA-complying notice was provided prior to the initial 
adjudication of the veteran's claims.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  With 
respect to the claims for service connection, the Board has 
concluded that the preponderance of the evidence is against 
these claims.  Any questions as to the appropriate disability 
rating or effective date to be assigned has therefore been 
rendered moot.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

With respect to the veteran's claim for an increased 
evaluation for the residuals of a spontaneous pneumothorax, 
the Board notes that the Court's holding in Dingess was 
limited in its scope.  Specifically, the Court held that the 
statutory scheme of § 5103(a) contemplates that once a 
decision awarding service connection, a disability rating, 
and an effective has been made, "§ 5103(a) notice has served 
its purpose, and its application is no longer required 
because the claim has already been substantiated."  Service 
connection for the residuals of a spontaneous pneumothorax 
was awarded in an unappealed January 1966 decision.  In sum, 
there was no error in not providing the veteran notice of the 
downstream element of an effective date because no such 
notice was required, as his claim for service connection had 
been substantiated.

Treatment records have been obtained from H. Pease, M.D., F. 
Layfon, M.D., E.M., Goldman, M.D., El Paso Heart Clinic, and 
Family Medical Centers.  The veteran has not identified any 
additional outstanding medical records that would be 
pertinent to the claims on appeal.  Indeed, in a statement 
received in October 2002, the veteran indicated that all the 
records pertinent to his appeal had been submitted.  The 
veteran was afforded VA examinations in December 2002, 
January 2003, and March 2004.  The Board therefore finds that 
VA has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 
3.159(b), 20.1102 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has not claimed that VA has 
failed to comply with the notice requirements of the VCAA.

Analysis

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
cardiovascular disease including hypertension and organic 
heart disease and/or sensorineural hearing loss (organic 
diseases of the nervous system) becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309(a).  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

Hearing loss and tinnitus

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The report of a December 2002 VA audiology examination showed 
an average loss of 39 decibels in the right ear and a loss of 
45 decibels in the left ear.  Pure tone thresholds in the 
right ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 15, 
15, 30, 55, and 55, respectively.  Pure tone thresholds in 
the left ear at 500, 1000, 2000, 3,000, and 4000 Hertz were 
20, 25, 30, 65, and 60, respectively.  Speech recognition was 
94 percent in each ear.  The examination report also makes 
findings pertaining to complaints of recurrent tinnitus.  
Current bilateral hearing loss for VA purposes and a 
diagnosis of tinnitus have therefore been established.  

The veteran had multiple hearing examinations during his 
active service.  At his November 1955 service enlistment 
examination, the veteran could hear a whispered voice at 15 
feet in both ears.  Service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, an audiological 
evaluation performed in April 1958 showed that pure tone 
thresholds in the right ear at 500, 1000, 2000, 3,000, and 
4000 Hertz were 15, 5, 0, 0, and 5, respectively.  Pure tone 
thresholds in the left ear at 500, 1000, 2000, 3,000, and 
4000 Hertz were 15, 10, 5, 0, and 5, respectively.  On 
discharge examination from the Air Force, which was conducted 
in April 1962, pure tone thresholds in the right ear at 500, 
1000, 2000, 3,000, and 4000 Hertz were 10, 5, 10, 15, and 20, 
respectively.  Pure tone thresholds in the left ear at 500, 
1000, 2000, 3,000, and 4000 Hertz were 10, 5, 15, 15, and 20, 
respectively.  An examination conducted in June 1963 for 
enlistment in the Naval Reserve indicated that the veteran 
could hear a whispered voice at 15 feet in both ears and a 
spoken voice at 15 feet in both ears.  

Service medical records reflect that the veteran was seen in 
January and February 1956 for complaints of an earache, and 
that he was diagnosed as having recurrent otitis media.  
However, no findings were made with respect to complaints of 
hearing loss and/or tinnitus throughout the veteran's active 
service.  Post-service medical evidence of hearing loss and 
tinnitus is first documented in a December 1998 treatment 
note received from Family Medical Centers, which is over 30 
years post service.  

In sum, the Board finds that there is no evidence of hearing 
loss for VA purposes shown in service or within one year of 
service discharge.  There is also no evidence of tinnitus in 
service.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current hearing loss and tinnitus 
and his active service, to include noise exposure in service.  
The medical evidence preponderates against this aspect of the 
veteran's claim.

The report of the December 2002 VA audiology examination 
indicated that there was no evidence to support the veteran's 
claim that his hearing loss and tinnitus were service 
related.  Although he provided a history of in service noise 
exposure from serving as a jet mechanic and an accident that 
exposed him to jet engine noise, the examiner observed that 
the veteran's April 1962 service separation examination 
showed normal hearing.  She also stated that the veteran's 
service medical records were absent any findings hearing loss 
or tinnitus.  The veteran has not proffered any competent 
medical evidence that contradicts this conclusion.  

The Board acknowledges that the veteran's personal assertions 
that his hearing loss and tinnitus are the result of in-
service acoustic trauma.  However, the Board notes that as a 
layman, the veteran has no competence to give a medical 
opinion on the diagnosis or etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis or etiology cannot 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Heart disability

The veteran contends that his current heart disability 
(diagnosed as coronary artery disease) is a direct result of 
his military service.  He maintains that his heart was 
damaged when he suffered a spontaneous pneumothorax in June 
1965.  He says his heart was injured when it was jostled 
inside his deflated chest.  Alternatively, he asserts that 
the service-connected residuals of his spontaneous 
pneumothorax (chronic respiratory problems) caused and/or 
contributed his current heart disability.  

As indicated above, service connection may be granted if the 
evidence demonstrates that a current disability resulted from 
an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  There is also the previously discussed one year 
presumption of service connection for cardiovascular disease, 
to include hypertension and organic heart disease.  38 C.F.R. 
§§ 3.307(a), 3.309(a) (2005).  Where the determinative issue 
involves medical causation or a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition it shall be considered as part of 
the original condition. 38 C.F.R. § 3.310(a) (2005).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a); Allen v Brown, 7 Vet. App. 
439 (1995).

Records received from Dr. Pease and the El Paso Heart Clinic 
show that the veteran suffers from coronary artery disease 
and hypertension.  Those records also indicate that the 
veteran underwent a coronary artery bypass graft in 1992.  A 
current disability of the heart (coronary artery disease) has 
therefore been established.  

Service medical records are absent any findings of 
complaints, treatment, or diagnosis of a heart disability 
and/or hypertension, however.  Examinations conducted in 
November 1955, April 1958, April 1962, and June 1963 showed 
that the veteran's blood pressure was 138/66, 104/76, 106/70, 
and 120/90.  The veteran's heart and vascular system were 
described as normal in each instance.  Recognition is given 
to the fact that the veteran was hospitalized on June 29, 
1965 for a right spontaneous pneumothorax, and that he 
underwent an aspiration of the chest for the same.  The 
veteran was asymptomatic after the needle was removed.  He 
remained hospitalized for approximately 10 days.  A physical 
examination conducted at the time of his admission indicated 
that the veteran's blood pressure was 112/86, and that he had 
a regular heart rate.  Subsequent treatment notes make no 
reference to heart problems or a heart injury.  Indeed, post-
service medical evidence of heart disability (coronary artery 
disease) and hypertension is first documented in October 
1992.

In sum, the Board finds that there is no evidence of a 
chronic heart disability, to include coronary artery disease 
or hypertension, in service.  There is also no evidence of 
coronary artery disease or hypertension within one year of 
service discharge.  On the contrary, there is a period of 
approximately 27 years between the veteran's service 
discharge and the first diagnosis of heart disability.  The 
threshold question therefore is whether there is sufficient 
medical evidence to show an etiological link between the 
veteran's current heart disability and his active service 
and/or service-connected residuals of the spontaneous 
pneumothorax.  

In this regard, there is no competent medical evidence of an 
etiological link between the veteran's heart disability and 
his active service or service-connected spontaneous 
pneumothorax.  The private medical evidence submitted by the 
veteran is silent on this question.  Those records only 
document the current treatment of the veteran's heart 
disability.  However, when he was examined by VA in January 
2003, the VA examiner specifically opined that that the 
veteran's coronary artery disease with hypertension was not 
secondary to his pneumothorax or the residuals related to 
that disability.  The examiner added that this 
"information" was "well documented in all the current 
medical literature."  Again, the veteran has furnished no 
competent medical evidence that contradicts this opinion.

The veteran's current assertion that his current heart 
disability was caused by the in-service pneumothorax or a 
result of the residuals of the pneumothorax (chronic 
respiratory problems) must fail.  His lay testimony alone is 
not competent evidence to support a finding on a medical 
question requiring special experience or special knowledge.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claims of service connection for hearing loss, tinnitus, and 
heart disability and that, therefore, the provisions of 
§ 5107(b) are not applicable.

Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Service connection for the residuals of a spontaneous 
pneumothorax was granted in January 1966.  A 10 percent 
disability evaluation was assigned.  That rating remained in 
effect until the veteran filed his claim for an increased 
rating in July 2002.  As indicated above, a rating decision 
was issued in August 2004 that granted a 30 percent 
disability evaluation, effective from March 29, 2004.

Under Diagnostic Code 6843, traumatic chest wall defects and 
pneumothorax are rated based on the General Rating Formula 
for Restrictive Lung Disease.  Under this formula, a veteran 
will be rated as 100 percent disabled when pulmonary function 
tests show FEV-1 of less than 40 percent predicted, or FEV-
1/FVC of less than 40 percent, or DLCO (SB) of less than 40 
percent predicted, or maximum oxygen consumption of less than 
15 ml/kg/min (with cardiac or respiratory limitation), or; 
cor pulmonale (right heart failure); or if the evidence shows 
right ventricular hypertrophy, or pulmonary hypertension by 
Echo or cardiac catheterization, or episodes of acute 
respiratory failure; or if outpatient oxygen therapy is 
required.  A 60 percent rating is warranted if the pulmonary 
function tests show FEV- 1 of 40 to 55 percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  A 30 percent 
rating is warranted for FEV-1 of 56 to 70 percent predicted, 
or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 
percent predicted.  Note 2 for Code 6843 provides that 
following episodes of total spontaneous pneumothorax, a 
rating of 100 percent shall be assigned as of the date of 
hospital admission and shall continue for three months from 
the first day of the month after hospital discharge.

For the period prior to March 29, 2004, the criteria for a 
higher (30 percent) evaluation were not met.  Pulmonary 
function tests (PFTs) conducted in December 2002 showed an 
FEV-1 of 100 percent of predicted, an FEV-1/FVC of 73 percent 
of predicted, and a DLCO(SB) of 73 percent of predicted.  The 
impression was that the veteran had a reduced diffusing 
capacity, minimal airway obstruction, and over inflation, 
which were characteristic of emphysema.  At his January 2003 
VA respiratory examination, the veteran complained of 
shortness of breath and a productive cough that interfered 
with his daily activities.  He said he sometimes experienced 
the symptoms at night.  He denied the use of an inhaler.  He 
reported that he had smoked for 25 years, and that he stopped 
in the early 1990s.  There was no clinical evidence of 
pulmonary hypertension, congestive heart failure, or 
respiratory failure.  There were scattered rhonchi noted 
throughout all lung fields, but there were no wheezes or 
basilar rales.  Considering the results of the PFTs, the 
diagnosis was obstructive airway disease, emphysematous type 
and status post pneumothorax.  The pertinent private 
physician records do not include PFT findings or any other 
evidence that would probative in evaluating the residuals of 
the veteran's spontaneous pneumothorax.  The records merely 
show that the veteran was seen on occasion for complaints of 
shortness of breath.  In sum, these results are short of the 
requirements for assigning a 30 percent rating.

There is also no evidence to support the assignment of a 
disability evaluation in excess of 30 percent for the 
residuals of a spontaneous pneumothorax for the period from 
March 29, 2004, forward.  The most recent PFTs of record are 
that of a March 29, 2004, testing.  That test showed an FEV-1 
of 100 percent of predicted, an FEV-1/FVC of 71 percent of 
predicted, and a DLCO(SB) of 58 percent of predicted.  The 
pulmonary function diagnosis was minimal obstructive airway 
disease and moderate diffusion defect.  A contemporaneous 
respiratory examination diagnosed the veteran as having 
chronic obstructive pulmonary disease, emphysematous type; 
status post pneumothorax in 1965; and, no recurrence of the 
pneumothorax.  No rhonchi or rales were present.  There 
veteran only had a few scattered wheezes.  The veteran's 
maximum oxygen consumption was not measured.  Based on these 
results, and most specifically the PFTs, a 60 percent rating 
for the residuals of a spontaneous pneumothorax may not be 
assigned.  The preponderance of the evidence is against the 
claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for heart disability, to 
include as secondary to the residuals of a spontaneous 
pneumothorax, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for the residuals of a spontaneous pneumothorax for 
the period prior to March 29, 2004, is denied.

Entitlement to a disability evaluation in excess of 30 
percent for the residuals of a spontaneous pneumothorax for 
the period from March 29, 2004, forward, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


